Citation Nr: 0616057	
Decision Date: 06/02/06    Archive Date: 06/13/06	

DOCKET NO.  04-30 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1970 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the VARO in Montgomery, Alabama, that denied entitlement to 
service connection for PTSD.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran should further action be required.


REMAND

A review of the evidence of record discloses that in 
July 2005 the veteran's accredited representative submitted 
copies of medical treatment records.  The representative 
asked that the records be associated with the claims file.  
Initial consideration of the material by the RO was waived by 
the representative, in accordance with the provisions of 
38 C.F.R. § 20.1304 (2005).  

However, received subsequent thereto were additional medical 
records reflecting treatment and evaluation of the veteran 
for psychiatric purposes on various occasions in 2005 and 
2006.  Also received were an undated communication from the 
veteran and an August 2005 notarized statement from an 
individual who stated that he served with the veteran in the 
Navy in 1970.  There is no indication of record that the 
veteran or his representative has waived consideration of any 
of the aforementioned critical pieces of evidence. 

The Board also notes that a review of the record shows the 
veteran has never been accorded a comprehensive psychiatric 
examination by VA.  Under the Veterans Claims Assistance Act 
of 2000 (VCAA), VA is obligated to provide an examination 
where the record contains competent evidence that the 
claimant has a current disability, the record indicates that 
a disability or signs or symptoms of disability might be 
associated with active service, and the record does not 
contain sufficient information to make a decision on a claim.  
38 U.S.C.A. § 5103A (West 2002).  Further, the statutory duty 
to assist a claimant includes providing VA examinations when 
warranted, with the conduct of a thorough and contemporaneous 
medical examination, including a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  VA should contact the veteran and 
notify him of the opportunity to furnish, 
or to provide VA with any potential 
source or sources of evidence, other than 
the service records, or additional 
evidence of behavior changes that might 
constitute credible supporting evidence 
of his claimed inservice verbal abuse.  
See 38 C.F.R. § 3.304.  VA should also 
undertake all necessary actions to comply 
with the Veterans Claims Assistance Act 
of 2000 notice obligations in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), as well as Dingess/Hartmann 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Thereafter, VA should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any psychiatric disorder, 
including PTSD, that might be present.  
The claims folder must be made available 
to the examiner for review.  The 
examination report should include any 
diagnostic tests or studies, to include 
psychological testing, that are deemed 
necessary for an accurate assessment.  If 
PTSD is diagnosed, the examiner should 
specify what stressor is used as a basis 
for the diagnosis, whether the stressor 
found to be established by the record is 
sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
current symptomatology and any inservice 
stressor found to be established by the 
record.  The examiner should opine as to 
whether it is at least as likely as not 
that any current psychiatric disorder, 
including PTSD, had its onset during the 
veteran's active service.  

3.  Following the above, VA should review 
and readjudicate the claim on appeal.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response.  

By this REMAND, the Board expresses no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  However, he is 
advised that failure to report for any scheduled examination 
may result in a denial of his claim.  38 C.F.R. § 3.655 
(2005). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



